   Case 18-33967-bjh11 Doc 1278 Filed 06/06/19                     Entered 06/06/19 14:21:52              Page 1 of 25




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed June 6, 2019
______________________________________________________________________



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                            §
     In re:                                                 §       Chapter 11
                                                            §
     Senior Care Centers, LLC, et al.,1                     §       Case No. 18-33967 (BJH)
                                                            §
                               Debtors.                     §       (Jointly Administered)

          SIXTH INTERIM ORDER (I) AUTHORIZING THE USE OF CASH COLLATERAL,
         (II) GRANTING ADEQUATE PROTECTION, (III) MODIFYING THE AUTOMATIC
         STAY, (IV) SETTING A FINAL HEARING, AND (V) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”)2 of the Debtors3 for entry of a Sixth Interim Order (this

     “Sixth Interim Order”) (i) authorizing the Debtors to use the Cash Collateral of CIBC Bank

     USA, as Administrative Agent for itself and for CIT Finance LLC, MB Financial Bank, N.A.,

     Bankers Trust Company, Wells Fargo Bank, N.A., and Compass Bank (collectively, the
     1
        The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
     Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
     https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
     Suite 1100, Dallas, Texas 75201.
     2
        Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion,
     the First Interim Order (as defined herein), Second Interim Order (as defined herein), Third Interim Order (as
     defined herein), Fourth Interim Order (as defined herein), and the Findings of Fact and Conclusions of Law (as
     defined herein).
     3
       “Debtors” shall mean those listed on Exhibit 1.


     68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19          Entered 06/06/19 14:21:52      Page 2 of 25



 “Lenders”), (ii) granting the Administrative Agent, for the benefit of the Lenders, adequate

 protection upon the terms set forth in this Sixth Interim Order and in any final orders, (iii)

 modifying the automatic stay, (iv) scheduling a final hearing on the Motion and approving the

 form and manner of notice thereof, and (v) granting such other and further relief as the Court

 deems just and appropriate; the Court having reviewed the Motion and the First Day Declaration;

 and this Court having held an initial hearing on the Motion on December 6, 2018 (the “First

 Interim Hearing”), a second hearing on the Motion on January 14, 2019 (the “Second Interim

 Hearing”), a third hearing on the Motion on February 21, 2019 (the “Third Hearing”), a fourth

 hearing on March 21, 2019 (the “Fourth Hearing”), a fifth interim hearing on May 31, 2019

 (the “Fifth Hearing”), and a sixth interim hearing on June 5, 2019 (the “Sixth Hearing”); and

 the Court having entered the Findings of Fact and Conclusions of Law Regarding the Interim

 Order (I) Authorizing the Use of Cash Collateral, (II) Granting Adequate Protection (III)

 Modifying the Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related Relief

 [Docket No. 74] (the “Findings of Fact and Conclusions of Law”), the Interim Order (I)

 Authorizing the Use of Cash Collateral, (II) Granting Adequate Protection (III) Modifying the

 Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related Relief [Docket No. 75]

 (the “First Interim Order”), the Second Interim Order (I) Authorizing the Use of Cash

 Collateral, (II) Granting Adequate Protection (III) Modifying the Automatic Stay, (IV) Setting a

 Final Hearing, and (V) Granting Related Relief [Docket No. 431] (the “Second Interim

 Order”); and the Third Interim Order (I) Authorizing the Use of Cash Collateral, (II) Granting

 Adequate Protection (III) Modifying the Automatic Stay, (IV) Setting a Final Hearing, and (V)

 Granting Related Relief [Docket No. 673] (the “Third Interim Order”); the Fourth Interim

 Order (I) Authorizing the Use of Cash Collateral, (II) Granting Adequate Protection (III)



                                                2
 68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19           Entered 06/06/19 14:21:52       Page 3 of 25



 Modifying the Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related Relief

 [Docket No. 962] (the “Fourth Interim Order”); and the Fifth Interim Order (I) Authorizing the

 Use of Cash Collateral, (II) Granting Adequate Protection (III) Modifying the Automatic Stay,

 (IV) Setting a Final Hearing, and (V) Granting Related Relief [Docket No. 1228] (the “Fifth

 Interim Order”); and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§

 157 and 1334(b); and the Court having found that this matter is a core proceeding pursuant to 28

 U.S.C. § 157(b)(2), and that the Debtors consented to entry of a final order under Article III of

 the United States Constitution; and the Court having found that venue of this proceeding and the

 Motion in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having

 determined that the relief requested in the Motion is in the best interests of the Debtors, their

 estates, their creditors, and other parties in interest; and it appearing that proper and adequate

 notice of the Motion has been given, under the circumstances, and that no other or further notice

 is necessary; and upon the record herein; and after due deliberation thereon; and good and

 sufficient cause appearing therefor:

          IT IS ORDERED, ADJUDGED, AND DECREED THAT:

          1.    The Motion is granted on an interim basis in accordance with the terms and

 conditions of this Sixth Interim Order.

          2.    Use of Cash Collateral. Subject to the terms and conditions set forth in this Sixth

 Interim Order, the Debtors are, through and including the earlier of (a) June 14, 2019, (b) the

 conclusion of the final hearing on the Debtors’ use of Cash Collateral, or (c) termination of this

 Sixth Interim Order following issuance of a Termination Notice as set forth in Paragraph 11

 below, authorized pursuant to Bankruptcy Code sections 105, 361, 362, and 363, and Bankruptcy

 Rules 2002, 4001, 6003, and 9014 to use Cash Collateral on an interim basis. The Cash



                                                 3
 68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19           Entered 06/06/19 14:21:52        Page 4 of 25



 Collateral may only be used to fund the types and corresponding amounts of itemized

 expenditures contained in the budget attached hereto as Exhibit 2 (the “Budget”); provided,

 however, that the Debtors may use Cash Collateral in excess of the amount designated for a

 particular line-item so long as the percentage of deviation of each line item during any rolling 4-

 week period does not exceed ten percent (10%) (the “Variance”); and provided further that the

 Debtors may not amend or modify the terms and conditions of their use of the Cash Collateral, or

 amend, modify, roll-forward or replace the Budget itself, without the prior written consent of the

 Administrative Agent, which may be granted or withheld in the Administrative Agent's

 reasonable discretion, with notice to the official committee of unsecured creditors (the

 “Committee”). All parties’ arguments with respect to whether costs and expenses are properly

 allocated to any Debtor are preserved.

          3.    Reporting. As additional protection for the Debtors’ use of Cash Collateral, the

 Debtors shall allow the Administrative Agent, the Committee, and their respective professionals

 and designees reasonable access, during normal business hours, to the premises of the Debtors in

 order to conduct appraisals, analyses, and/or audits of the Prepetition Collateral, and shall

 otherwise reasonably cooperate in providing any other financial information requested by the

 Administrative Agent and Committee for this purpose. From and after the entry of this Sixth

 Interim Order, the Debtors shall provide to the Administrative Agent and the Committee on

 Wednesday of each week (commencing with the second week after the Petition Date), a weekly

 report (the “Weekly Budget Report”) certified by the Debtors’ chief financial officer and in the

 same form as the Budget indicating all receipts received and disbursements made by the Debtors

 in the week ending the prior Friday compared to the Budget and detailing any variances of more

 than 10% from the disbursements and receipts in the Budget. The Debtors, and their



                                                 4
 68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19               Entered 06/06/19 14:21:52           Page 5 of 25



 professionals and consultants, shall be available weekly (subject to reasonable scheduling

 conflicts) for a telephonic conference call with the Administrative Agent, the Committee, and/or

 their professionals to discuss the status of the Bankruptcy Cases, the results of operations and

 other matters pertaining to the Debtors’ facilities, including any sale or restructuring efforts. The

 Administrative Agent and the Committee shall have independent access to the Debtors’ financial

 advisors to discuss matters relating to the Debtors, including any contemplated sale or

 restructuring of the Debtors. The Debtors shall provide to the Administrative Agent and

 Committee such other reports and information as the Administrative Agent may reasonably

 request from time to time.

          4.     HUD Reporting. In addition to the reporting described above, the HUD

 Borrowers listed on Exhibit 2 (collectively, the “HUD Debtors”) shall provide the U.S.

 Department of Housing and Urban Development (“HUD”) and the HUD Insured Lenders4 with

 (a) monthly financial statements during the pendency of these Chapter 11 Cases, and (b) such

 additional information as HUD or any of the HUD Insured Lenders shall reasonably request from

 the Debtors. HUD and the HUD Insured Lenders shall have reasonable access to each HUD

 Debtor’s business premises upon appointment and during normal business hours in order to

 review and evaluate the physical condition of any of their adequate protection collateral and/or to

 inspect the financial records and other records of the HUD Debtors concerning the operation of

 the HUD Debtors’ businesses.

          5.     White Oak Reporting. In addition to the reporting described above, the Debtors

 who lease facilities from the Granite Landlords (collectively, the “Granite Debtors”) shall

 provide White Oak Healthcare Finance, LLC (“White Oak”) with (a) monthly financial

 4
   For the purposes of this Sixth Interim Order, the “HUD Insured Lenders” are Berkadia Commercial Mortgage,
 LLC; and ORIX Real Estate, LLC (“ORIX”), as successor-in-interest to Lancaster Pollard Mortgage Company and
 Red Capital Mortgage.

                                                     5
 68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19            Entered 06/06/19 14:21:52        Page 6 of 25



 statements during the pendency of these Chapter 11 Cases, and (b) such additional information

 as White Oak shall reasonably request from the Debtors.

          6.    Adequate Protection; Replacement Liens. The Administrative Agent and the

 Lenders are entitled, pursuant to Bankruptcy Code sections 361 and 363(e), to adequate

 protection of their interests in the Prepetition Collateral, including, but not limited to, the Cash

 Collateral, for any diminution in value of their interests in the Prepetition Collateral, including,

 without limitation, any such diminution resulting from the Debtors’ use of Cash Collateral and

 any other Prepetition Collateral and the imposition of the automatic stay pursuant to Bankruptcy

 Code section 362. As security for and solely to the extent of any diminution in the value of

 Prepetition Collateral from and after the Petition Date, calculated in accordance with Bankruptcy

 Code section 506(a) (a “Diminution in Value”), the Administrative Agent and the Lenders are

 hereby granted senior priority replacement liens upon all assets and property of the Debtors and

 their estates of any kind or nature whatsoever, now existing or hereafter acquired, including,

 without limitation, the Prepetition Collateral (the “Replacement Liens”), but excluding all

 claims and causes of action, and the products and proceeds thereof, arising under or permitted by

 Bankruptcy Code sections 502(d), 506(c), 544, 545, 547, 548, 549, and 550 and any other

 avoidance claims and causes of action arising under state or federal law; provided, however, that

 the Replacement Liens shall be subject and subordinate to (a) the Carve-Out (as defined below),

 and (b) the Prior Senior Liens. The Replacement Liens so granted are in addition to all security

 interests, liens, and rights of setoff existing in favor of the Administrative Agent or the Lenders

 on the Petition Date, and are and shall be valid, perfected, enforceable, and effective as of the

 Petition Date without any further action of the Debtors or the Administrative Agent and without

 the necessity of the execution, filing or recording of any financing statements, security



                                                  6
 68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19            Entered 06/06/19 14:21:52         Page 7 of 25



 agreements, deeds of trust, or other documents, or of obtaining control agreements over bank

 accounts. Notwithstanding the foregoing, the Administrative Agent is hereby authorized, but not

 required, to file or record any financing statements, security agreements, deeds of trust, or other

 documents in any jurisdiction or take any other action in order to validate and perfect the

 Replacement Liens granted hereunder.

          7.    Adequate Protection; 507(b) Priority Claim. The Administrative Agent and the

 Lenders are hereby granted an administrative claim with a priority equivalent to a claim under

 Bankruptcy Code sections 364(c)(1), 503(b), and 507(b), on a dollar-for-dollar basis for and

 solely to the extent of any Diminution in Value, which administrative claim shall, among other

 things, have priority over all other costs and expenses of the kind specified in, or ordered

 pursuant to, Bankruptcy Code sections 105, 328, 330, 331, 503(a), 503(b), 506(c), 507(a),

 507(b), 546(c), 1113, and 1114 (the “Superpriority Administrative Claim”), except for

 expenditures constituting the Carve-Out.

          8.    Bankruptcy Code Section 506(c) Waiver. Except as set forth in Paragraph 9

 below, the entry of this Sixth Interim Order by the Court shall be a conclusive and binding

 determination on all parties (a) as to the scope, extent, perfection, validity and enforceability, in

 all respects, of the Administrative Agent’s and the Lenders’ security interests and liens in the

 Prepetition Collateral, including, without limitation, the Cash Collateral, and (b) that such liens

 and security interests shall not be subject to any claim under Bankruptcy Code section 552(b).

 The entry of an order by the Court approving the Cash Collateral Motion on a final basis (the

 “Final Order”) shall be a conclusive and binding determination on all parties that the

 Administrative Agent’s and the Lenders’ security interests in the Prepetition Collateral,




                                                  7
 68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19           Entered 06/06/19 14:21:52        Page 8 of 25



 including, without limitation, the Cash Collateral, are and shall not be subject to any claim under

 Bankruptcy Code section 506(c), which claims shall be deemed to be waived at that time.

          9.    Adequate Protection; Fees and Expenses. The Debtors are hereby authorized and

 directed to pay the reasonable and documented fees and expenses of the Administrative Agent’s

 outside legal and financial advisors in accordance with the Budget on a regular monthly basis

 during these Chapter 11 Cases. The Administrative Agent shall provide copies of invoices to the

 Debtors, the U.S. Trustee and the Committee appointed in the cases, each of whom shall have ten

 (10) days to object to the fees and expenses sought under this paragraph. Notwithstanding the

 foregoing, the Administrative Agent and the Lenders reserve their right to assert claims for the

 payment of additional amounts provided for in the Credit Financing Documents, and to seek

 additional or further adequate protection from the Court.

          10.   Carve-Out. The Replacement Liens and Superpriority Administrative Claim

 granted hereunder shall be junior and subordinate to the following fees and expenses (the

 "Carve-Out"): (a) all budgeted accrued but unpaid fees and expenses (the "Professional Fees

 and Expenses") of the health care ombudsman and the attorneys, accountants, or other

 professionals retained by the Debtors, health care ombudsman, and the Committee appointed in

 these Chapter 11 Cases under Bankruptcy Code sections 327 or 1103(a) (collectively, the

 "Professionals") incurred until the earlier of (1) June 14, 2019; (2) the entry of the Final Order,

 or (3) the delivery of a Termination Notice; (b) Professional Fees and Expenses in the maximum

 amount of $150,000 incurred after delivery of a Termination Notice; (c) reasonable out-of-

 pocket expenses of the individual members of the Committee; and (d) the payment of fees

 pursuant to 28 U.S.C. § 1930, provided that all such fees and expenses (other than the fees

 referenced in (d) herein), shall be subject to approval by a final order of the Court pursuant to



                                                 8
 68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19            Entered 06/06/19 14:21:52         Page 9 of 25



 Bankruptcy Code sections 326, 328, 330, 331, or 363. Notwithstanding anything to the contrary

 set forth herein, no Cash Collateral nor any portion of the Carve-Out may be used to prosecute

 actions, claims, demands or causes of action against the Administrative Agent or the Lenders, or

 to object to or contest in any manner, or to raise any defense in any pleading to the validity,

 perfection, priority, or enforceability of the Administrative Agent's or the Lenders' liens and

 security interests against the Prepetition Collateral or the Replacement Liens; provided, however,

 that the Cash Collateral may be used by the Committee and its professionals, to the extent

 provided in the Budget, to perform due diligence with respect to the validity, perfection priority

 or enforceability of the Administrative Agent's liens and security interests against the Prepetition

 Collateral or the Replacement Liens. The Debtors and the Lender intend to seek a Final Order

 which shall contain a conclusive and binding determination on all parties that except for the

 Carve-Out, no costs or expenses of administration shall be imposed against the Administrative

 Agent or the Lenders or the Prepetition Collateral, including, without limitation, the Cash

 Collateral, under Bankruptcy Code sections 105 or 506(c), or otherwise.

          11.   Modifications to Findings of Fact and Conclusions of Law. The admissions and

 stipulations contained in the Findings of Fact and Conclusions of Law are amended as follows:

                a.      Paragraph H. Paragraph H of the Findings of Fact and Conclusion of Law
                        is hereby amended to the following:

                               The liens and security interests granted to the Administrative
                               Agent hereunder shall not prime or impair any validly perfected
                               lien or security interest, senior to the liens and security interests of
                               the Administrative Agent or the Lenders with respect to the
                               Debtors’ assets and properties in existence as of the Petition Date,
                               if any, or validly perfected prepetition and postpetition liens related
                               to Texas ad valorem property taxes, irrespective of when such liens
                               arose (the “Prior Senior Liens”). The granting of the replacement
                               liens, superpriority administrative claims and other agreements of
                               the Debtors hereunder constitute adequate protection to the
                               Administrative Agent and the Lenders for the Debtors’ use of Cash
                               Collateral for purposes of the Interim Order.

                                                  9
 68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19            Entered 06/06/19 14:21:52          Page 10 of 25



           12.   Parties in Interest Bound.

                 a.     The admissions and stipulations contained in Paragraphs C and D of the
                        Findings of Fact and Conclusions of Law shall be binding on the Debtors
                        under all circumstances and shall be binding upon all other parties-in-
                        interest, including, without limitation, the Committee and any Chapter 7 or
                        Chapter 11 trustee that may be appointed or elected on behalf of the
                        Debtors’ estates, except to the extent that (i) a party-in-interest has filed an
                        adversary proceeding or contested matter challenging the validity,
                        enforceability or priority of the Prepetition Obligations or the liens on the
                        Prepetition Collateral in respect thereof, or otherwise asserting any claims
                        or causes of action against the Administrative Agent or the Lenders on
                        behalf of the Debtors’ estates, no later than the date that is sixty (60) days
                        from the date of the appointment of a Committee (the “Challenge
                        Deadline”), provided, however, that the Challenge Deadline with respect
                        to the Committee, and only the Committee, shall be March 12, 2019, and
                        (ii) the Court rules in favor of the plaintiff in any such timely filed
                        adversary proceeding or contested matter. If any such adversary
                        proceeding or contested matter is timely commenced as of the Challenge
                        Deadline, the admissions contained in this Sixth Interim Order shall
                        nonetheless remain binding and preclusive (as provided in this paragraph)
                        except to the extent that such acknowledgments and agreements are
                        expressly challenged in such adversary proceeding or contested matter.

                 b.     If no such adversary proceeding or contested matter is commenced as of
                        the Challenge Deadline, then (i) the Prepetition Obligations shall
                        constitute allowed secured claims, not subject to subordination (other than
                        as set forth herein with respect to the Carve-Out and the Prior Senior
                        Liens), or avoidance, for all purposes in these Chapter 11 cases and any
                        subsequent Chapter 7 case, (ii) the liens securing the Prepetition
                        Obligations on the Prepetition Collateral shall be deemed legal, valid,
                        binding, duly authorized, perfected, not subject to defense, counterclaim,
                        recharacterization, offset of any kind, or subordination, other than as set
                        forth herein, and otherwise unavoidable, (iii) the Prepetition Obligations,
                        the liens on the Prepetition Collateral, and the Replacement Liens shall not
                        be subject to any other or further challenge by any party-in-interest
                        seeking to exercise the rights of the Debtors’ estates, including, without
                        limitation, any successor thereto, and (iv) the Administrative Agent and
                        the Lenders shall be deemed released from any and all rights, claims,
                        causes of action and liabilities arising from or in connection with the
                        Prepetition Obligations, the Prepetition Collateral, the Credit Facility
                        Documents and/or the extension of credit or other financial
                        accommodations thereunder or with respect thereto.




                                                  10
  68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19           Entered 06/06/19 14:21:52        Page 11 of 25



           13.   Events of Default. Each of the following shall constitute an event of default

  (“Event of Default”) with respect to the Debtors’ authorization to use Cash Collateral hereunder,

  unless otherwise waived in writing by the Administrative Agent:

                 a.     entry of an order converting any of these Chapter 11 cases to a case under
                        Chapter 7 of the Bankruptcy Code;

                 b.     entry of an order dismissing any of these Chapter 11 cases;

                 c.     entry of an order appointing or directing the election of a trustee or an
                        examiner with expanded powers for any of the Debtors under Bankruptcy
                        Code sections 1104 or 1106(b);

                 d.     without the prior written consent of the Administrative Agent, the entry of
                        any order (or other judicial action which has the effect of) amending,
                        reversing, supplementing, staying the effectiveness of, vacating, or
                        otherwise modifying this Sixth Interim Order;

                 e.     any of the Debtors uses Cash Collateral for any purpose or in a manner
                        other than as permitted in this Sixth Interim Order and in the Budget or
                        otherwise fails to comply with any term of this Sixth Interim Order;

                 f.     entry of an order by the Bankruptcy Court authorizing relief from stay by
                        any person (other than the Administrative Agent or the Lenders) on or
                        with respect to all or any portion of the Prepetition Collateral with a value
                        in excess of $50,000;

                 g.     the filing by any of the Debtors of any pleading objecting to or seeking to
                        challenge the Administrative Agent’s or the Lenders’ claims with respect
                        to the Prepetition Obligations or the Administrative Agent’s lien upon
                        Cash Collateral or the Prepetition Collateral or otherwise asserting rights,
                        claims or causes of action against the Administrative Agent or the Lenders
                        with respect to the Prepetition Obligations;

                 h.     the filing by any of the Debtors of any debtor-in-possession financing
                        pleadings or any documents pertaining to a debtor-in-possession financing
                        not acceptable to and supported by the Administrative Agent;

                 i.     the filing by any of the Debtors of any bid procedure and/or sale
                        documents relating to the sale of the Prepetition Collateral, postpetition
                        collateral subject to the Replacement Lien, and/or Cash Collateral not
                        acceptable to and supported by the Administrative Agent; or

                 j.     any of the Debtors voluntarily or involuntarily dissolves or is dissolved,
                        liquidates or is liquidated or ceases the operation of any material portion
                        of its business.

                                                 11
  68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19             Entered 06/06/19 14:21:52      Page 12 of 25



           14.   Termination Notice. Immediately upon the occurrence or existence of an Event of

  Default, the Administrative Agent shall be authorized to issue a notice (a “Termination Notice”)

  thereof which will be filed with the Court with copies to the Debtors, their counsel, counsel to

  the Committee and the U.S. Trustee, which Termination Notice may be delivered by electronic

  mail. The court will consider such Termination Notice on an expedited basis.

           15.   Failure of Adequate Protection. Nothing herein shall constitute a waiver, release

  or modification of the rights of the Administrative Agent or the Lenders to assert a claim under

  Bankruptcy Code sections 364(c) and 507(b).

           16.   Automatic Stay. The automatic stay under Bankruptcy Code section 362(a) shall

  be, and it hereby is, vacated and modified to the extent necessary to permit (i) the Administrative

  Agent and the Lenders to receive and apply payments made pursuant to this Sixth Interim Order

  in accordance with the terms and provisions of this Sixth Interim Order and the Budget, (ii) to

  permit the Administrative Agent to send the Termination Notice (as defined herein) and to

  exercise any rights and remedies or other action authorized or contemplated by this Sixth Interim

  Order, subject to the terms and conditions contained herein, and (iii) for HUD to send any

  required notices pursuant to HUD programs, statutes, regulations, policies, procedures, rules or

  any Regulatory Agreements, subject to the terms and conditions contained herein. For the

  avoidance of doubt, the automatic stay would not apply to any governmental unit’s use or

  implementation of regulatory or police powers.

           17.   Deemed Request for Stay Relief. This Sixth Interim Order shall be deemed to

  constitute a request by the Administrative Agent and the Lenders for relief from the automatic

  stay with respect to the Prepetition Collateral (but solely to the extent provided by this Sixth




                                                   12
  68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19            Entered 06/06/19 14:21:52          Page 13 of 25



  Interim Order), for adequate protection for the use of Cash Collateral as of the Petition Date, and

  shall suffice for all purposes of Bankruptcy Code section 507(b).

           18.   CMS Reservation of Rights. Notwithstanding anything in this Sixth Interim Order

  or the Findings of Fact and Conclusions of Law, nothing shall (a) restrain, limit or impact any

  action by the U.S. Department of Health & Human Services, the Centers for Medicare and

  Medicaid Services or Medicare Administrative Contractors to implement the Medicare program;

  (b) shall affect, modify or impair any governmental unit’s recoupment or setoff rights, claims, or

  defenses; and (c) be construed to affect the exclusive jurisdiction of the U.S. Department of

  Health & Human Services to adjudicate and pay Medicare claims in the ordinary course.

           19.   HHSC Reservation of Rights. For the avoidance of doubt, nothing in this Order

  shall restrain, limit or impact any action by the Texas Health and Human Services Commission

  (“HHSC”) to implement the Medicaid program in the State of Texas. Nothing contained herein

  shall affect, modify or impair any recoupment or setoff rights, claims, or defenses of any

  governmental unit, including but not limited to the Texas Health and Human Services

  Commission.

           20.   Garnishment Funds. The Administrative Agent and Debtors agree to leave in

  place the monetary hold on one of the Debtors’ accounts in the amount of approximately

  $314,738.98 (the “Garnishment Funds”) until the Final Hearing. All rights of PharMerica and

  the Debtors are preserved until the Final Hearing.

           21.   Atlas Reservation of Rights. The Debtors shall segregate all postpetition funds

  attributable to the services provided by Atlas Dental Management, LLC (“Atlas”). Atlas and the

  Debtors reserve all rights related to lien priority, segregation, accounting, ownership, and

  distribution of monies received for dental services provided until the Final Hearing.



                                                  13
  68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19            Entered 06/06/19 14:21:52          Page 14 of 25



           22.   Texas Nursing Reservation of Rights. The Debtors shall segregate all postpetition

  funds attributable to the services provided by Texas Nursing Home Management Solutions, LLC,

  dba Nursing Home Dental Care (“Texas Nursing”). Texas Nursing and the Debtors reserve all

  rights related to lien priority, segregation, accounting, ownership, and distribution of monies

  received for dental services provided until the Final Hearing.

           23.   OnSite Reservation of Rights. The Debtors shall segregate all postpetition funds

  attributable to the services provided by OnSite Dentists of Texas (“OnSite”). OnSite and the

  Debtors reserve all rights related to lien priority, segregation, accounting, ownership, and

  distribution of monies received for dental services provided until the Final Hearing.

           24.   HUD Reservation of Rights. Notwithstanding anything in this Sixth Interim Order

  or the Findings of Fact and Conclusions of Law, nothing shall (1) restrain, limit or impact any

  action by HUD to implement HUD programs; (2) affect, modify or impair HUD’s rights, claims

  or defenses with respect to any of the following: (a) any Regulatory Agreement executed

  between HUD and the Debtors, and (b) any Regulatory Agreement executed between HUD and

  any non-Debtor, including, but not limited to, the owners of the real property from which the

  Debtors operate their facilities and businesses; and (3) be construed to affect the exclusive

  jurisdiction of HUD with respect to enforcement actions. Without limiting the foregoing, for the

  avoidance of doubt, HUD’s rights, claims and defenses are preserved with respect to filing any

  claim or administrative expense, and bringing any action or proceeding pursuant to applicable

  nonbankruptcy law.

           25.   SSA reservation of Rights. Notwithstanding anything in this Sixth Interim Order

  or the Findings of Fact and Conclusions of Law, nothing shall (1) restrain, limit, or impact any

  action by the Social Security Administration (“SSA”) to implement SSA programs, including,



                                                  14
  68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19            Entered 06/06/19 14:21:52        Page 15 of 25



  but not limited to, implementing representative payee statutes, rules, policies and procedures; (2)

  in the postpetition period, create a lien or encumbrance of any type on Social Security benefits

  held by the Debtors on behalf of beneficiaries; and (3) be construed to affect the exclusive

  jurisdiction of SSA with respect to enforcement actions.

           26.    No Duty to Monitor Compliance. The Administrative Agent and HUD may

  assume that the Debtors will comply with all terms and conditions of this Sixth Interim Order

  and the Budget and shall not (a) be obligated to ensure or monitor the Debtors’ compliance with

  any financial covenants, formulae or other terms and conditions of this Sixth Interim Order or the

  Credit Facility Documents, (b) be obligated to pay (directly or indirectly from Cash Collateral or

  otherwise) any expenses incurred or authorized to be incurred pursuant to this Sixth Interim

  Order or in connection with the operation of the Debtors’ businesses, or (c) be obligated to

  ensure or monitor that Cash Collateral exists to pay such expenses.

           27.    No Waiver. The failure of the Administrative Agent or the Lenders to seek relief

  or otherwise exercise their rights and remedies under this Sixth Interim Order or the Credit

  Facility Documents, as applicable, shall not constitute a waiver of any of Administrative Agent’s

  or Lenders’ rights hereunder, thereunder or otherwise.

           28.    No Third Party Rights. Except as explicitly provided for herein, this Sixth Interim

  Order does not create any rights for the benefit of any third party, creditor, equity holders or any

  direct, indirect or incidental beneficiary.

           29.    Section 552(b). In light of their agreement to subordinate their liens and

  superpriority claims to the Carve-Out, the Debtors and the Lender intend that the Final Order

  shall provide that the Administrative Agent and the Lenders shall be entitled to all of the rights

  and benefits of Bankruptcy Code section 552(b), and the “equities of the case” exception under



                                                  15
  68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19            Entered 06/06/19 14:21:52        Page 16 of 25



  Bankruptcy Code section 552(b) shall not apply to the Administrative Agent or the Lenders with

  respect to products and proceeds of any of the Prepetition Collateral.

           30.    Effect of Order. This Sixth Interim Order shall be effective upon its entry and not

  subject to any stay (notwithstanding anything to the contrary contained in the Bankruptcy Rules,

  including Bankruptcy Rule 4001(a)(3)). The provisions of this Sixth Interim Order and any

  actions taken pursuant hereto shall survive the entry of any order which may be entered (a)

  confirming any plan of reorganization; (b) dismissing any one of these Chapter 11 cases; (c)

  converting any one of these Chapter 11 cases to any other chapter under the Bankruptcy Code;

  (d) withdrawing of the reference of any one of these Chapter 11 cases from the Court; and (e)

  providing for abstention from handling or retaining of jurisdiction of any one of these Chapter 11

  cases in the Court.

           31.    Amendments and Waivers. Any amendment, modification, supplement or waiver

  of any provision in this Sixth Interim Order shall be in writing, signed by the Debtors and the

  Administrative Agent, and approved by the Court on appropriate notice by the Debtors to all

  parties in interest.

           32.    The Administrative Agent Not in Control of Debtors’ Operations. With respect to

  the Debtors’ use of Cash Collateral pursuant to this Sixth Interim Order and any subsequent

  interim or final order, or any actions reasonably related to this Sixth Interim Order, the Motion or

  the Credit Facility Documents, neither the Administrative Agent, nor its respective agents,

  employees, attorneys or representatives, shall have any liability to any third party (including

  creditors of the Debtors) and shall not be deemed to be in control of the Debtors’ operations or to

  be acting as a “responsible person” or “owner or operator” with respect to the operation or

  management of the Debtors.



                                                  16
  68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19            Entered 06/06/19 14:21:52        Page 17 of 25



           33.   Order Governs. In the event of any inconsistency between the provisions of this

  Sixth Interim Order and the Motion, the provisions of this Sixth Interim Order shall govern.

           34.   Adequate Protection for Berkadia. Berkadia Commercial Mortgage LLC has

  asserted liens in certain (but not all) of the Debtors’ accounts receivable and deposit accounts

  that are subordinate in all respects to the interests of the Administrative Agent and the Lenders

  (the “Berkadia Subordinated Liens”) pursuant to that certain Intercreditor Agreement dated as

  of December 15, 2017 by and among the Administrative Agent, Berkadia, and certain of the

  Debtors (as may be amended from time to time, the “Berkadia Intercreditor Agreement”). As

  security for and solely to the extent of any Diminution in Value of the Berkadia Subordinated

  Liens from and after the Petition Date, Berkadia is hereby granted junior priority replacement

  liens upon the assets and property of the Debtors and their estates to the same extent and priority

  as existed as of the Petition Date and in all respects subject to the Berkadia Intercreditor

  Agreement and the rights of the Administrative Agent and the Lenders as set forth herein (the

  “Berkadia Subordinated Replacement Liens”). For the avoidance of doubt, the Berkadia

  Subordinated Replacement liens expressly exclude all claims and causes of action, and the

  products and proceeds thereof, arising under or permitted by Bankruptcy Code sections 502(d),

  506(c), 544, 545, 547, 548, 549, and 550 and any other avoidance claims and causes of action

  arising under state or federal law, and, in addition to the subordination to the liens and rights of

  the Administrative Agent and the Lenders, are subject and subordinate to (a) the Carve-Out, and

  (b) the Prior Senior Liens.

           35.   Adequate Protection for ORIX. ORIX, has asserted liens in certain (but not all) of

  the Debtors’ accounts receivable and deposit accounts that are subordinate in all respects to the

  interests of the Administrative Agent and the Lenders (the “ORIX Subordinated Liens”)



                                                  17
  68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19            Entered 06/06/19 14:21:52        Page 18 of 25



  pursuant to that certain Intercreditor Agreement dated as of June 21, 2017 by and among the

  Administrative Agent, ORIX, and certain of the Debtors (as may be amended from time to time,

  the “ORIX Intercreditor Agreement”). As security for and solely to the extent of any

  Diminution in Value of the ORIX Subordinated Liens from and after the Petition Date, ORIX is

  hereby granted junior priority replacement liens upon the assets and property of the Debtors and

  their estates to the same extent and priority as existed as of the Petition Date and in all respects

  subject to the ORIX Intercreditor Agreement and the rights of the Administrative Agent and the

  Lenders as set forth herein (the “ORIX Subordinated Replacement Liens”). For the avoidance

  of doubt, the ORIX Subordinated Replacement liens expressly exclude all claims and causes of

  action, and the products and proceeds thereof, arising under or permitted by Bankruptcy Code

  sections 502(d), 506(c), 544, 545, 547, 548, 549, and 550 and any other avoidance claims and

  causes of action arising under state or federal law, and, in addition to the subordination to the

  liens and rights of the Administrative Agent and the Lenders, are subject and subordinate to

  (a) the Carve-Out, and (b) the Prior Senior Liens.

           36.   Interim Hearing. An interim hearing on the Motion will be scheduled for June 11,

  2019, at 2:00 p.m. CST (the “Seventh Hearing”). The Debtors will provide notice of the

  Seventh Hearing by first class mail to (a) counsel for the Administrative Agent, (b) counsel for

  the Committee, (c) the Office of the United States Trustee, (d) all parties who have filed requests

  for notice under Bankruptcy Rule 2002, (e) the holders of the forty (40) largest unsecured claims

  against the Debtors on a consolidated basis, and (g) such other parties as this Court may order.

           37.   Final Hearing. The final hearing on the Motion will be scheduled for June 25,

  2019, at 2:00 p.m. CST (the “Final Hearing”). The Debtors will provide notice of the Final

  Hearing by first class mail to (a) counsel for the Administrative Agent, (b) counsel for the



                                                  18
  68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19            Entered 06/06/19 14:21:52       Page 19 of 25



  Committee, (c) the Office of the United States Trustee, (d) all parties who have filed requests for

  notice under Bankruptcy Rule 2002, (e) the holders of the forty (40) largest unsecured claims

  against the Debtors on a consolidated basis, and (g) such other parties as this Court may order.

                                        ###End of Order###

  Ordered submitted by:


  POLSINELLI PC

  /s/     Trey A. Monsour
  Trey A. Monsour
  State Bar No. 14277200
  Polsinelli PC
  2950 N. Harwood, Suite 2100
  Dallas, Texas 75201
  Telephone: (214) 397-0030
  Facsimile: (214) 397-0033
  tmonsour@polsinelli.com

  -and-

  Jeremy R. Johnson (Pro Hac Vice Pending)
  600 3rd Avenue, 42nd Floor
  New York, New York 10016
  Telephone: (212) 684-0199
  Facsimile: (212) 684-0197
  jeremy.johnson@polsinelli.com

  Counsel to the Debtors and Debtors in
  Possession




                                                  19
  68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19                      Entered 06/06/19 14:21:52   Page 20 of 25



                                                       Exhibit 1

                                                        Debtors1

  NON-HUD BORROWERS

  Alief SCC LLC
  Bandera SCC LLC
  Baytown SCC LLC
  Booker SCC LLC
  Bossier SCC LLC
  Bradford SCC LLC
  Brownwood SCC LLC
  Canopy Medical Staffing LLC
  Capitol SCC LLC
  CapWest - Texas, LLC
  Cedar Bayou SCC LLC
  Clear Brook SCC LLC
  Colonial SCC LLC
  Community SCC LLC
  Crowley SCC LLC
  CTLTC Real Estate, LLC (formerly CTLTC Merger I, LLC)
  Green Oaks SCC LLC
  Harbor Lakes SCC LLC
  Harden Non-HUD Holdco, LLC
  Hewitt SCC LLC
  HHC Portland AL, LP, a Texas limited partnership
  HILL COUNTRY SCC LLC
  Holland Lake SCC LLC
  Hunters Pond SCC LLC
  JACKSONVILLE SCC LLC
  La Hacienda SCC LLC
  MAJOR TIMBERS, LLC
  Marlandwood East SCC LLC
  Meadow Creek SCC LLC
  MIDLAND SCC LLC
  Mill Forest Road SCC LLC
  Mission SCC LLC
  Mystic Park SCC LLC
  Normandie SCC LLC
  Onion Creek SCC LLC
  Pasadena SCC LLC
  PECAN TREE SCC LLC
  Pecan Valley SCC LLC
  PM Management – Babcock NC, LLC
  1
      Each a Texas limited liability company, unless otherwise noted.


  68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19        Entered 06/06/19 14:21:52   Page 21 of 25



  PM Management – Cedar Park NC, LLC
  PM Management – Corsicana NC II, LLC
  PM Management – Corsicana NC III, LLC
  PM Management – Corsicana NC, LLC
  PM Management – El Paso I NC, LLC
  PM Management – Garland AL, LLC
  PM Management – Georgetown AL, LLC
  PM Management – Georgetown NC, LLC
  PM Management – Golden Triangle NC I, LLC
  PM Management – Golden Triangle NC II, LLC
  PM Management – Golden Triangle NC III, LLC
  PM Management – Golden Triangle NC IV, LLC
  PM Management – Pflugerville AL, LLC
  PM Management – Portfolio V NC, LLC
  PM Management – Portfolio VII NC, LLC
  PM Management – Round Rock AL, LLC
  PM Management – San Antonio AL, LLC
  PM Management – San Antonio NC, LLC
  PM Management-Corpus Christi NC II, LLC
  PM Management-Corpus Christi NC III, LLC
  PM Management-Portland AL, LLC
  PM Management-Portland NC, LLC
  PM Management-Sinton NC, LLC
  Presidential SCC LLC
  Redoak SCC LLC
  Riverside SCC LLC
  Rowlett SCC LLC
  Ruston SCC LLC
  SAN ANGELO SCC LLC
  SCC Edinburg LLC
  SCC Senior Care Investments LLC
  SCC Socorro LLC
  Senior Care Center Management LLC
  Senior Care Centers Home Health LLC
  Senior Rehab Solutions LLC, a Delaware limited liability company
  Shreveport SCC LLC
  Solutions 2 Wellness LLC
  South Oaks SCC LLC
  Springlake ALF SCC LLC
  Springlake SCC LLC
  Stallings Court SCC LLC
  Stonegate SCC LLC
  TRISUN Healthcare, LLC
  Valley Grande SCC LLC
  West Oaks SCC LLC
  Western Hills SCC LLC


                                               2
  68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19         Entered 06/06/19 14:21:52   Page 22 of 25



  Weston Inn SCC LLC
  Westover Hills SCC LLC
  Windmill SCC LLC

  NON-HUD GUARANTOR

  Senior Care Centers, LLC, a Delaware limited liability company

  NON-HUD PLEDGOR

  Senior Care Centers, LLC, a Delaware limited liability company

  HUD BORROWERS

  Hearthstone SCC LLC
  Crestwood SCC LLC
  Park Bend SCC LLC
  Sagebrook SCC LLC
  Stonebridge SCC LLC
  Corpus Christi SCC LLC
  Round Rock SCC LLC
  Brinker SCC LLC
  Beltline SCC LLC
  Fairpark SCC LLC
  HG SCC LLC
  Lakepointe SCC LLC
  Mullican SCC LLC
  Pleasantmanor SCC LLC
  RW SCC LLC
  Vintage SCC LLC
  Whitesboro SCC LLC
  PM Management – Fredericksburg NC, LLC
  Marlandwood West SCC LLC
  Summer Regency SCC LLC
  Windcrest SCC LLC
  Wurzbach SCC LLC
  PM Management – Allen NC, LLC
  PM Management – Denison NC, LLC
  PM Management – Frisco NC, LLC
  PM Management – Garland NC, LLC
  PM Management – Lewisville NC, LLC
  PM Management – Portfolio VI NC, LLC

  HUD GUARANTOR

  Senior Care Centers, LLC, a Delaware limited liability company


                                                3
  68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19         Entered 06/06/19 14:21:52   Page 23 of 25



  HUD PLEDGORS

  Senior Care Centers, LLC, a Delaware limited liability company
  Harden Non-HUD Holdco, LLC




                                                4
  68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19   Entered 06/06/19 14:21:52   Page 24 of 25



                                      Exhibit 2

                                       Budget




  68911306.2
Case 18-33967-bjh11 Doc 1278 Filed 06/06/19                                                 Entered 06/06/19 14:21:52              Page 25 of 25




      CONSOLIDATED -EXCLUDES LOVE FUNDING AND/OR KEY BANK FACILITIES
  x                                                        Actual        Actual              Forecast            Forecast
                                   Week Ending Friday     24-May        31-May                7-Jun               14-Jun
            Pre Petition Outstanding Checks/Payments
  x Beginning Bank Balance                                4,292,220         3,022,451                4,136,240       2,686,528
  x Operating Cash Receipts
     Medicare                                             5,816,595           510,417                  423,011          420,908
     Medicaid                                               656,427           469,757                8,621,207          256,724
     Private & Insurance                                  1,879,062         2,032,402                3,273,624        3,565,976
     Ancillary - SRS                                        103,073           332,971                  289,500          289,500
     Ancillary - MBS                                            -                 -                        -                -
     Asset Disposition
     Other Receipts                                             -                 -                     -                  -
    Total Operating Cash Receipts                         8,455,158         3,345,547            12,607,342          4,533,109
  x Operating Cash Disbursements
     Facility Rent                                          -                     -                  2,475,158              -
     Payroll & Taxes                                  8,619,538                14,405                8,582,000           20,700
     HBT Insurance Trust Funding                            -                 357,107                      -            279,500
     HBT Insurance Trust Funding (Employee Funding)         -                 251,059                      -            243,459
     401K Funding (Employee Funded)                         -                     -                     85,000           78,750
     Colonial Insurance (Employee Funded)                   -                     -                     35,000           34,125
     MEC Insurance Funding                                  -                  62,712                      -             52,733
     ADP Insurance Remittance (Employee Funded)             -                  40,592                      -             42,685
     Employee Reimbursement and Other Related Expenses 98,359                     -                    113,600           55,871
     Pharmacy (Omnicare)                                    -                     -                        -          1,350,000
     HSG                                                881,550               764,933                  750,000          750,000
     Patient Refunds (incl. Dental/PASRR)                   940                   -                     38,296           38,296
     A/P - COD or COA Payments                              -                     -                        -                -
     Accounts Payable                                    81,338               131,543                1,870,000        1,419,750
     Taxes                                                  -                     -                        -          1,000,000
     Corporate Office Lease                                 -                     -                     88,000              -
     Repairs and Maintenance                                -                     -                      5,000            5,000
     Other Post Petition COD AP Payments
    Total Disbursements                               9,681,724             1,622,351            14,042,054          5,370,869
  x Net Operating Cash Flow                               (1,226,567)       1,723,196            (1,434,712)          (837,760)
  x Non-Operating Cash (Receipts) Disbursements
     DIP/Lender Facility Adjust                                   -                 -                        -               -
     Bank Fees                                               43,203                 -                        -               -
     Board Fees                                                   -                 -                        -               -
     Interest Payments                                            -                 -                        -         135,000
     Insurance Deductibles                                        -                 -                        -          75,000
     Sale Escrow/Remittance                                       -                 -
     Other Non-Operating Disbursements                            -                 -                   5,000          350,000
    Total Non-Operating Cash Disbursements                   43,203                 -                   5,000          560,000
  x Bankruptcy Disbursements
     US Trustee/Filing Fees                                         -               -                       -                -
     Ordinary Course Professionals                                  -               -                  10,000           10,000
     Board Counsel                                                  -               -                       -                -
     Other                                                          -               -                       -                -
     Investment Banker                                              -               -                       -                -
     Utility Deposit                                                -               -                       -                -
     Insurance                                                      -         609,407                       -                -

      Total Bankruptcy Disbursements                                -         609,407                  10,000           10,000

  x Professional Fees
      Debtor                                                        -               -                        -                -
      CRO                                                           -               -                        -                -
      Lender                                                        -               -                        -
      UCC                                                           -                                        -         507,000
      PR Firm                                                       -               -                        -               -
      Ombudsmen                                                     -               -                        -               -
      Claims Agent                                                  -               -                        -         145,000
      Total Professional Fees                                       -               -                        -         652,000
  x Net Cash Flow                                         (1,269,769)       1,113,789            (1,449,712)         (2,059,760)
      Repayment of Love                                             -               -                        -                -
      Adjustment due to Prior Hospice Inclusion/Current
  x Ending Book Balance                                   3,022,451         4,136,240                2,686,528         626,768




                                                                           Privileged Confidential                                           1
